Title: Chaumont’s Memoir on the Dispute between Jones and Landais: résumé, [after 24 November 1779]
From: Chaumont
To: 


<[after November 24, 1779], in French, under the heading “faits entre M. Jones et Landais”: Jones and Landais have been locked in bitter dispute since the Bonhomme Richard collided with the Alliance during their first cruise from Lorient; Jones’s slowness in convening a council of war to terminate the quarrels between Landais and the officers of the Alliance caused them to ferment. It continued during the second cruise when part of Jones’s crew deserted to the coast of Ireland. Landais became suspect to Jones, who ever since has believed that Landais deliberately failed to respond to his signals and separated from him. He did not so accuse the other captains who became separated, and, like Landais, later rejoined the squadron. He charged Landais with planning to abandon the Pallas if a ship they were pursuing proved to be a 50-gun warship; it was actually the Bonhomme Richard. The combat of September 23 against the Serapis and Countess of Scarborough with its horrors could be expected to make him more upset with Landais. No action could have been better suited to eliciting the bravery of Captain Jones; it could be said that anyone else would have succumbed to the danger of sinking or burning, even with the hope of being helped by another frigate from the squadron. It was Landais who brought this help and ended the battle with three volleys, the last of which caused the Serapis to strike her colors. The Serapis and Bonhomme Richard being locked together, it would have been difficult to avoid also hitting the Bonhomme Richard, particularly with grapeshot ricocheting off the Serapis’ cannon. Landais, however, gave the order to aim carefully at the Serapis, that order was repeated all over the ship, and the Serapis was clearly identified. Landais has given the most authentic evidence disproving the monstrous allegation that he fired on Captain Jones. He has perfectly explained how the Bonhomme Richard was holed below the waterline on the side opposite the Serapis. The Serapis’ continual firing at the same location opened a hole through which her last shots passed at an angle and penetrated the opposite side at or below the waterline. The heat of combat and his predisposition against Landais misled Jones and he had no time to reflect on what had happened. His retraction in the Gazette de Leyde is incomplete in this regard and merely proves one should not credit his first account. It was on that basis, however, that Landais has been summoned to Paris, Mr. Franklin being asked to send for him, above all to ascertain if the loss of the Bonhomme Richard could be attributed to his slowness in giving assistance. Franklin owes that satisfaction to the French government since the Bonhomme Richard belonged to the King, who paid all the expedition’s expenses. Landais has acquitted himself with frankness, but still fears he will be condemned by everyone, even Franklin. It is not possible to give a fair judgment by such informal means, therefore he should be sent before qualified judges. It was agreed that when the squadron reached the Texel Captain Jones, having lost his ship, had the right to choose another, and this had to be the Alliance, since it was the only American one. As it would be dangerous for Landais to embark on the same vessel, he must await the first conveyance the United States can provide him. His salary will not cease, as he has provided a satisfactory defence and in all other regards he merits praise for his ability, gallantry, and absolute probity.>
